Citation Nr: 0607377	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-09 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

3.  Entitlement to service connection for rheumatic heart 
disease.

4.  Entitlement to service connection for depression (also 
claimed as chronic insomnia and fatigue), to include as 
secondary to the service-connected low back disorder.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative changes to the left knee.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

7.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the claims.

The Board acknowledges that the veteran also submitted a 
Notice of Disagreement to a February 2004 rating decision 
which denied an increased rating for his service-connected 
low back disorder, currently evaluated as 40 percent 
disabling.  However, it does not appear that he submitted a 
timely Substantive Appeal after a Statement of the Case (SOC) 
was promulgated on this issue in March 2004.  Consequently, 
the Board does not have jurisdiction to address this claim.  
See 38 C.F.R. §§ 20.200, 20.202, 20.302.

The Board also notes that the RO essentially determined that 
new and material evidence has been received to reopen the 
previously denied claim of service connection for bilateral 
hearing loss in that they denied the claim on the merits in 
the February 2004 rating decision.  Despite the determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The veteran's cervical spine, rheumatic heart disease, and 
TDIU claims are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
decision has been completed.

2.  The veteran's current tinnitus and acquired psychiatric 
disorder are not causally related to active duty.

3.  The veteran's current acquired psychiatric disorder did 
not develop secondary to his service-connected lumbar spine 
disorder.

4.  Service connection was previously denied for a left knee 
disorder by rating decisions promulgated in October 1975 and 
May 1998.  The veteran was informed of these decisions, 
including his right to appeal, and did not appeal.

5.  The evidence submitted to reopen the veteran's claim of 
service connection for a left knee disorder either does not 
bear directly and substantially upon the specific matter 
under consideration, or it is cumulative or redundant, or it 
is not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.

6.  Service connection was previously denied for bilateral 
hearing loss by a January 2002 rating decision.  The veteran 
was informed of this decision, including his right to appeal, 
and he did not appeal this issue.

7.  The evidence added to the record since the last prior 
denial for bilateral hearing loss was not previously 
submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial, and raises a 
reasonable possibility of substantiating the claim.  

8.  The veteran's current hearing loss disability is not 
causally related to active service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for tinnitus or an 
acquired psychiatric disorder.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2005).

2.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for a 
left knee disorder, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005); 38 C.F.R. § 3.156(a) 
(2001).

3.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss, the claim is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.156, 3.159 (2005)

4.  Service connection is not warranted for bilateral hearing 
loss.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.383 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board acknowledges that it does not appear the 
veteran was provided with preadjudication notice as required 
by the holding of Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  However, prior to this case being certified and 
sent to the Board, he was provided with correspondence in 
April 2003, November 2003, and April 2005 which, taken 
together, noted the issues on appeal, addressed the 
requirements for a grant of service connection, informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the March 2003 and March 2005 
Statements of the Case (SOCs), as well as multiple 
Supplemental SOCs (SSOCs), which provided him with notice of 
the law and governing regulations regarding his case, as well 
as the reasons for the determinations made with respect to 
his claims.  In pertinent part, both SOCs included a summary 
of the relevant regulatory provisions of 38 C.F.R. § 3.159 
detailing VA's duties to assist and notify.  Additionally, 
the veteran's representative indicated familiarity with VA's 
duties to assist and notify in a December 2005 statement.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing indicates that the veteran has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  The veteran was also provided 
with examinations which addressed his hearing loss and 
psychiatric disorder claims.  For the reasons detailed below, 
the Board concludes that no examination is warranted with 
respect to his tinnitus  claim.  Under the law, an 
examination is not required in the context of new and 
material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii).  VA 
has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
the SOCs and SSOCs which informed them of the laws and 
regulations relevant to the veteran's claims.  Moreover, the 
veteran has indicated that he does not want a Board hearing 
in conjunction with this appeal.  Therefore, for these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


A.  Tinnitus

The veteran essentially contends that he has both hearing 
loss and tinnitus due to in-service noise exposure.

The veteran's service medical records contain no findings 
indicative of tinnitus, nor is there any evidence of such a 
disability for many years after service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition).  With regard to the 
long evidentiary gap in this case between active service and 
the first competent medical findings of tinnitus, the Board 
notes that this absence of evidence constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury or disease in service which resulted in chronic 
disability or persistent symptoms thereafter.  Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  In this case, 
the lack of any objective findings in the competent medical 
evidence of tinnitus is itself evidence which tends to show 
that the current disability did not have its onset in service 
or for many years thereafter.

There is also no competent medical evidence which relates the 
veteran's tinnitus to active duty, to include his purported 
noise exposure therein.  For these reasons, the Board finds 
that the veteran's claim of service connection for tinnitus 
must be denied.  The Board also finds that no additional 
development, to include a medical examination, is warranted 
based on the facts of this case.  Even if a medical 
examination were to find that the veteran does currently have 
tinnitus disorder, to request a medical opinion on the 
contended causal relationship at this late date would require 
a clinician to review the same record as summarized above: 
service medical records that do not show any findings 
indicative of tinnitus; and the absence of medical findings 
of the claimed disability until many years after service.  
Under these circumstances, any opinion on whether a 
disability is linked to service, would obviously be 
speculative.  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).  Simply put, there is no relevant 
complaint, clinical finding, or laboratory finding for a 
clinician to link the claimed disability to the veteran's 
military service.  Thus, the Board finds that no further 
development is warranted.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


B.  Psychiatric Disorder

The veteran's service medical records contain no findings 
indicative of psychiatric problems while on active duty.  
Moreover, his psychiatric condition was clinically evaluated 
as normal on his October 1967 separation examination, and he 
checked boxes on the concurrent Report of Medical History to 
indicate he had not experienced depression or excessive worry 
nor nervous trouble of any sort.

The post-service medical records contain no findings of an 
acquired psychiatric disorder until many years after service, 
which, as indicated above, is probative evidence against the 
claim.  See Mense, supra; Forshey, supra.  Moreover, there is 
no competent medical evidence of record which relates the 
current disability directly to his period of active service.

The veteran has contended that his current psychiatric 
disorder is secondary to his service-connected low back 
disorder, and the Board notes that in addition to the rules 
of service connection stated above, service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Accordingly, he was accorded a VA mental 
disorders examination in March 2005 to address this 
contention.

At the March 2005 VA examination, the examiner noted the 
claims file had been reviewed, and diagnosed mood disorders 
secondary to a general medical condition which was his 
cardiac arrhythmias, not directly related to active duty 
service.  Moreover, the examiner opined that this diagnosis 
was not related to the veteran's active service.  No 
competent medical evidence is of record which refutes this 
opinion.  Therefore, the Board finds that the preponderance 
of the evidence is against a finding that the veteran's 
current acquired psychiatric disorder is causally related to 
active service, to include as secondary to his service-
connected low back disorder.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for bilateral hearing loss, tinnitus, 
and an acquired psychiatric disorder.  As the preponderance 
of the evidence is against these claims, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).


II.  New and Material Evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  In order for a 
previously and finally disallowed claim to be reopened, there 
must be new and material evidence presented since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) 
(overruled on other grounds).

The evidence submitted to reopen a claim is presumed to be 
true for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence 
of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board observes that regulations adopted by VA in 2001 
included changes to the standard for determining new and 
material evidence.  However, these changes are applicable 
only to claims to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,628-45,629 (August 29, 2001).  
Here, the veteran's application to reopen his left knee claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.  Conversely, 
his application to reopen his hearing loss claim was received 
after August 29, 2001.  Accordingly, the new standard is 
applicable to this claim.


A.  Left Knee

Service connection was previously denied for a left knee 
disorder by rating decisions promulgated in October 1975 and 
May 1998.  The veteran was informed of these decisions, 
including his right to appeal, and did not appeal.

For claims filed prior to August 29, 2001, the provisions of 
38 C.F.R. § 3.156(a) (2001), provide that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Under this standard, 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).   

The evidence on file at the time of the last prior denial 
includes the veteran's contentions as well as his service 
medical records.  In essence, the record reflects he reported 
that he sustained a left knee injury during active service 
when he was thrown from a tank, and that he had current left 
knee problems as a result thereof.  However, a thorough 
review of the service medical records contain no findings 
indicative of a left knee injury, nor other problems with 
this knee, while on active duty.  Further, his lower 
extremities were clinically evaluated as normal on his 
October 1967 separation examination.  Moreover, on the 
concurrent Report of Medical History he checked the box to 
indicate he had not experienced "trick" or locked knee.

The October 1975 rating decision denied service connection 
for residuals of a left knee injury, finding that the service 
medical records revealed no records of a knee injury while on 
active military service; the knee injury claimed by the 
veteran was not shown by the evidence of record.  Thereafter, 
the May 1998 rating decision found that new and material 
evidence had not been received in that the veteran had failed 
to submit any additional evidence showing he suffered a left 
knee injury in service or that he continued to be treated for 
the left knee.

The evidence added to the record since the last prior denial 
includes additional contentions from the veteran, as well as 
post-service medical records which cover a period from 1999 
to 2005.  

In his contentions, the veteran essentially reiterates that 
he injured his left knee during service and received 
treatment for this injury.  As such, his contentions appear 
to be cumulative and redundant of those previously of record 
at the time of the last prior denial.  See 38 C.F.R. 
§ 3.156(a) (2001).

The Board acknowledges that the veteran reported in a May 
2000 statement that he was treated at a hospital for the left 
knee injury, and he gave a general location for this 
hospital.  However, the RO contacted the National Personnel 
Records Center (NPRC) requesting that they search morning 
reports in order to corroborate this contention.  In October 
2001, the NPRC responded that the morning reports contained 
no reference to hospitalization for the relevant period.  
Consequently, the Board concludes that the information 
provided by this contention is not so significant that it 
must be considered to fairly decide the merits of the claim 
because there is still no corroboration of his purported in-
service left knee injury.  See 38 C.F.R. § 3.156(a) (2001).

The post-service medical records contain findings of a 
current left knee disorder.  For example, X-rays conducted of 
the left knee in February 2000 revealed mild degenerative 
joint disease, but no fractures or dislocations.  

The Board acknowledges that this evidence is "new" to the 
extent it was not previously of record, and that there was no 
competent medical evidence of a current left knee disability 
at the time of the last prior denial.  However, this case was 
previously denied because there was no evidence to support 
the veteran's account of an in-service left knee injury, and 
no such evidence appears in the evidence added to the record 
since the last denial.  Although several records note the 
veteran's reported history of a knee injury during service, 
no additional comments or opinions were made regarding the 
veteran's reported history.  Bare transcription of history 
does not transform the information into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Without evidence confirming the veteran's account of 
an in-service left knee injury, the additional evidence is 
not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a) (2001).

There being no other evidence obtained in conjunction with 
the veteran's application to reopen, the Board finds that 
evidence received to reopen the veteran's claim of service 
connection for a left knee disorder either does not bear 
directly and substantially upon the specific matter under 
consideration, or it is cumulative or redundant, or it is not 
by itself or in connection with evidence previously assembled 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, new and 
material evidence has not been received pursuant to 38 C.F.R. 
§ 3.156(a) (2001).  Inasmuch as new and material evidence has 
not been received, the Board does not have jurisdiction to 
consider the claim or to order additional development.  See 
Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).

The Board further notes that even if the claim had been 
reopened, the veteran's underlying claim of service 
connection for a left knee disorder would have been denied on 
the merits.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) 
(The Board has the fundamental authority to decide a claim in 
the alternative.).  As mentioned above, there was no evidence 
of a left knee disorder until many years after service, and 
no competent medical evidence is of record which relates the 
current disability to active service.  More importantly, a 
thorough review of the service medical records reflects that 
there are no findings indicative of left knee problems, to 
include the injury reported by the veteran, during active 
service.  As such, there is no relevant complaint, clinical 
finding, or laboratory finding for a clinician to link the 
claimed disability to the veteran's military service.  
38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
inservice event, injury, or disease).  

The veteran has asserted that he is entitled to the benefit 
of 38 U.S.C.A. § 1154(b), regarding his account of the in-
service left knee injury.  Section 1154(b) provides that in 
the case of any veteran who engaged in combat with the enemy 
in active military service during a period of war, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation.  

However, the provisions of 38 U.S.C.A. § 1154(b) are only 
applicable in cases where a veteran is shown to have actually 
served in combat with the enemy.  For application of 38 
U.S.C.A. § 1154(b), it is not sufficient that a veteran be 
shown to have served during a period of war or to have served 
in a theater of combat operations or in a combat zone.  To 
gain the benefit of a relaxed standard for proof of service 
incurrence of an injury or disease, section1154(b) requires 
that the veteran have actually participated in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Here, the veteran's DD Form 214 does reflect that his 
military occupational specialty was that of an automatic 
weapons crewman.  However, it does not reflect he received a 
Purple Heart, Combat Infantryman Badge, or any other medal or 
citation which conclusively supports a finding of combat 
service.  Further, it does not appear from his statements he 
stated the injury itself occurred at a time he was engaged in 
combat.  See VAOPGCPREC 12-99.  Moreover, even assuming, 
without deciding for the purposes of this decision, that he 
did serve in combat, this does not change the fact that there 
was no evidence of a chronic left knee disability when 
evaluated on his October 1967 separation examination.  Thus, 
it does not appear that the provisions of 38 U.S.C.A. 
§ 1154(b) would provide any benefit to the veteran in this 
case.  In addition, the Board finds it significant that the 
veteran did not raise such a claim as part of the prior 
claims.  The Board also reiterates the fact that the NPRC 
responded in October 2001 that a search of morning reports 
did not support his account of hospitalization.


B.  Hearing Loss

Service connection was previously denied for bilateral 
hearing loss by a January 2002 rating decision.  The veteran 
was informed of this decision, including his right to appeal, 
and he did not appeal this issue.

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. at 45,630.

As mentioned above, the veteran contends that he has both 
hearing loss and tinnitus due to in-service noise exposure.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Here, 
the record reflects that the veteran's claim of service 
connection for hearing loss was previously denied because the 
medical evidence did not include audiological findings 
indicating he had a current hearing loss disability as 
defined by 38 C.F.R. § 3.385.  However, the additional 
evidence includes competent medical evidence showing such a 
disability.  Specifically, a July 2003 VA audiological 
examination, which revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
45
50
50
60
65
56
LEFT
40
55
55
55
60
56

Speech recognition scores were 90 percent for the right ear, 
and 88 percent for the left ear.  

In short, this evidence goes toward the specific reason for 
the last prior denial; i.e., it relates to an unestablished 
fact necessary to substantiate the claim.  As this evidence 
was not previously submitted to agency decisionmakers at the 
time of the last prior denial and is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim, the Board finds that new and 
material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a) (2005).  Therefore, the claim is reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  The Board must now adjudicate the merits of the 
underlying service connection claim.  Upon reopening, the 
presumption that the additional evidence is true without 
regard to other evidence of record no longer applies.

In addition to the foregoing, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that the threshold for normal hearing is between 0 
and 20 decibels and that higher thresholds show some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  When audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 
5 Vet. App. at 160.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).

On the veteran's August 1964 preinduction examination, 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10 (25)
15 (25)
10 (20)
10 (20)
10 (15)
45 (55)
LEFT
5 (20)
5 (15)
5 (15)
0 (10)
0 (5)
10 (20)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The veteran underwent a subsequent preinduction examination 
in September 1965, at which time audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0 (15)
5 (15)
10 (20)
10 (20)
10 (15)
45 (55)
LEFT
5 (20)
5 (15)
0 (10)
0 (10)
0 (5)
5 (15)

Thus, both the August 1964 and September 1965 preinduction 
examinations reflect there was some evidence of hearing loss 
noted at the time of enlistment with respect to the right 
ear.  Hensley, supra.

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

Here, the record reflects that audiological evaluation 
conducted as part of the veteran's October 1967 separation 
examination revealed pure tone thresholds, in decibels, as 
follows:







HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5 (20)
5 (15)
5 (15)
X
5 (10)
X
LEFT
0 (15)
0 (10)
0 (10)
X
0 (5)
X

Thus, these findings actually indicate that the veteran's 
hearing had improved from the time of his original August 
1964 preinduction examination.  As such, it clearly did not 
increase in severity while on active duty.  In addition, his 
ears were clinically evaluated as normal on this examination.

The Board also notes that the July 2003 VA audiological 
examiner opined that it was not at least as likely as not 
that the veteran's hearing loss was due to military noise 
exposure.  Moreover, the record reflects that the examiner 
reviewed the veteran's claims file in conjunction with this 
opinion.  Further, no competent medical evidence is of record 
which refutes this opinion.

In summary, the record reflects that the veteran had evidence 
of preexisting hearing loss of the right ear which was noted 
on his September 1965 preinduction examination, that there is 
no evidence his hearing loss increased in severity during 
active service, and the only competent medical evidence to 
address the etiology of his current hearing loss disability 
is against a finding that it is causally related to active 
service.  Therefore, the Board concludes that the claim must 
be denied.

The Board also wishes to reiterate the fact that the RO 
previously determined that new and material evidence had been 
received, and has addressed the merits of the underlying 
service connection claim.  Nevertheless, pursuant to the 
holdings of Barnett, supra , and Jackson, supra, the Board 
must still find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  However, as detailed above, the 
veteran was accorded an examination in relation to this 
claim, and the Board has determined that the duties to assist 
and notified have been satisfied.  Moreover, the Board 
concurs with the RO's determination that new and material 
evidence has been received, but that the service connection 
is not warranted for the underlying disability.  Inasmuch as 
the RO has already addressed the merits of the service 
connection claim, the veteran is not prejudiced by the Board 
also addressing the merits of this case.  See Bernard, supra.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for depression (also 
claimed as chronic insomnia and fatigue) is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a left 
knee disorder, the benefit sought on appeal is denied.  

New and material evidence having been received to reopen the 
claim of entitlement to service connection for hearing loss, 
the claim is reopened.  To this extent only, the benefit 
sought on appeal is allowed.

Entitlement to service connection for hearing loss is denied.


REMAND

For the reasons detailed below, the Board finds that 
additional development is necessary for the equitable 
disposition of the veteran's claims of service connection for 
a cervical spine disorder and rheumatic heart disease.

The veteran's service medical records reflect that he was 
treated for pain in the back of the neck in April 1966, which 
was treated by heat and soaks.  Records from that same month 
note muscle spasm of the neck.  In addition, there are 
various references to treatment for back pain, and he is 
service-connected for degenerative disc disease of the lumbar 
spine.  However, his neck was clinically evaluated as normal 
on his October 1967 separation examination.  Moreover, there 
was no indication of neck/cervical spine problems on the 
concurrent Report of Medical History.

The Board further notes that the first competent medical 
evidence of a cervical spine disorder appears to have been in 
1999, many years after service.  In addition, a September 
2005 VA examination indicated that the cervical spine 
disorder was not part of the service-connected lumbar spine 
disorder.  Nevertheless, even though the veteran underwent a 
VA medical examination in May 2003 which diagnosed, in part, 
degenerative arthritis of the cervical spine, no competent 
medical opinion is of record which addresses whether there is 
a causal relationship between the current cervical spine 
disorder and the in-service neck problems.

With respect to the rheumatic heart disease claim, the 
competent medical evidence reflects that he related a history 
of childhood rheumatic fever on Reports of Medical History 
completed in August 1964 and September 1965.  Further, 
records dated in July 1966 indicate he was evaluated for 
cardiac condition due to this history.  Chest X-ray and EKG 
were within normal limits.  His service medical records also 
reflect that he received Bicillin shots during active service 
as a result of his history of rheumatic fever.  However, his 
heart was evaluated as normal on his October 1967 separation 
examination, and the physician's comments on the concurrent 
Report of Medical History stated that there was no sequelae 
from the childhood rheumatic fever.

The post-service medical records indicate that the veteran 
currently has rheumatic heart disease.  Nevertheless, no 
competent medical evidence is on file which addresses whether 
there is any causal relation to active service, to include 
the in-service Bicillin shots for the history of rheumatic 
fever.  

In light of the foregoing, the Board finds that it is unclear 
from the record whether the veteran's current cervical spine 
disorder and rheumatic heart disease are causally related to 
active service, to include the service medical record 
findings noted above.  Although the separation examination 
found both the neck and heart to be normal, this does not 
change the fact that the service medical records reflect he 
was treated for conditions that could be indicative of the 
current disabilities.  When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin, supra; see 
also 38 C.F.R. § 3.159(c)(4) (An examination or opinion shall 
be treated as being necessary to make a decision on the claim 
if the evidence of record, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant) contains competent evidence that the 
claimant has a current disability, or persistent or recurring 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's act of 
service; but does not contain sufficient medical evidence for 
VA to make a decision on the claim.).  Thus, the Board 
concludes that a remand is necessary in order to accord the 
veteran examination(s) which address the etiology of these 
disabilities.

Since the Board has determined that a new examination(s) is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Inasmuch as the resolution of the veteran's claims of service 
connection for a cervical spine disorder and heart disease 
may have an impact on his TDIU claim, the Board finds that 
these issues are inextricably intertwined.  As such, a 
decision on the TDIU claim must be deferred until after the 
additional development on the cervical spine and heart 
disease claims has been completed.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his cervical 
spine problems, as well as his rheumatic 
heart disease, since June 2005.  After 
securing any necessary release, the RO 
should obtain these records.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a VA medical 
examination(s) to determine the etiology 
of his cervical spine disorder and his 
rheumatic heart disease.  The claims 
folder should be made available to the 
examiner(s) for review before the 
examination; the examiner(s) should 
indicate that the claims folder was 
reviewed in conjunction with the 
examination.    

Following examination of the veteran, the 
examiner(s) must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the current cervical spine and/or 
rheumatic heart disease is/are related to 
the appellant's military service, to 
include the findings contained in the 
service medical records.  

Regarding the veteran's childhood history 
of rheumatic fever, the examiner should 
address whether this condition was 
aggravated by active service, in turn 
resulting in the current findings of 
rheumatic heart disease.  By aggravation, 
the Board means a permanent increase in 
the severity of the disease beyond the 
natural progress of the disease.  In 
making this determination, the examiner 
should state whether the veteran's in-
service treatment of Bicillin shots for 
his history of rheumatic fever aggravated 
the preexisting condition.

The examiner(s) must set forth the 
complete rationale underlying any 
conclusions or opinions expressed, in a 
legible report.  If the examiner(s) is 
unable to provide the requested 
opinion(s) without resorting to 
speculation, it should be so stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report(s) to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal, 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal remain denied, the 
appellant and his representative should be furnished an SSOC, 
which addresses all of the evidence obtained since the last 
SSOC in September 2005, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


